Citation Nr: 1244464	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-48 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for chronic brain syndrome, to include headaches and nervousness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel






INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case was subsequently transferred to the RO in Boston, Massachusetts.  

The Veteran had a hearing before the Board in May 2012 and the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case was brought before the Board in August 2012, at which time the claim was remanded to the RO for additional evidentiary development, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his chronic brain syndrome, to include headaches and nervousness, is worse than currently rated.  He complains mainly of headaches, nervousness, and frequent panic attacks.

As indicated in the Board's prior remand, traumatic brain injuries (TBI) must be considered and rated with consideration of three main areas of dysfunction:  (1) cognitive; (2) emotional/behavioral (psychiatric); and (3) physical.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 (2011).  DC 8045 includes a specific instruction to separately evaluate any residual with a distinct diagnosis that may be evaluated under a diagnostic code, such as migraine headache or anxiety disorder, even if that diagnosis is based on subjective symptoms, rather than under the DC 8045 criteria, which is specifically reserved for evaluations of cognitive impairment and other residuals of TBI "Not Otherwise Classified."  Id.

The Board previously remanded this claim to afford the Veteran VA examinations to ascertain all three areas of dysfunction:  (1) cognitive; (2) emotional/behavioral (psychiatric); and (3) physical.  

The Veteran was afforded a VA examination in September 2012 where the examiner discussed both cognitive and physical manifestations, but not psychiatric manifestations.  Indeed, the Veteran submitted a statement in October 2012 that the September 2012 VA examiner stopped him from sharing his concerns about anxiety and panic attacks, and specifically informed the Veteran to save those facts for the VA psychiatry examination.  Later the same month, the Veteran claims he was told he would not be getting any subsequent psychiatric examination.  In fact, the claims folder confirms the Veteran never received a VA psychiatric examination.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The September 2012 VA examination is inadequate and unresponsive to the Board's prior remand, which directed all three areas of dysfunction be examined.  This is especially relevant in light of the Veteran's consistent statements indicating anxiety and panic attacks as main manifestations of his TBI.  Corrective action is required.

The VA should also take this opportunity to obtain VA outpatient treatment records from September 2012 to the present. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's VA medical records from September 2012 to the present, to the extent they exist.  All efforts to obtain VA records must be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a TBI examination and a psychiatric examination to ascertain the current severity of the Veteran's TBI, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  Any and all studies, tests, and evaluations deemed necessary by the examiner are to be performed.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner must address the following:

Psychiatric Examination

(a) Comment on whether the Veteran's service-connected TBI has "at least as likely as not" (50 percent probability) resulted in any known psychiatric diagnoses and assess the severity of each diagnosis rendered.  The examiner is also to report all signs and symptoms necessary for rating the Veteran's diagnosis under the General Rating Formula for Mental Disorders.  The examiner must address the level of social and occupational impairment attributable to the any psychiatric diagnosis rendered which is attributable to his service-connected TBI versus any symptomatology from any unrelated diagnosis.  If a distinction cannot be made, the examiner must indicate that.  

TBI Examiner

(b) The TBI examination must be conducted following the protocol in VA's Disability Examination Worksheet for TBI examination, which may require further scheduling of multiple special examinations by appropriate examiners to examine the remaining areas of dysfunction (cognitive and physical).  The examiner must identify all manifestations residual to TBI, to include known diagnoses, and the severity of each manifestation/diagnosis identified.  

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the issue remaining on appeal specifically considering whether separate ratings for different diagnoses are appropriate.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

